Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christine Dietzel on 1-3-22.

The application has been amended as follows: 

In claim 34, the phrase “a set of amino acid sequences” has been replaced with the following phrase “at least one heavy chain variable region polypeptide comprising a CDRH1, a CDRH2, and a CDRH3, and at least one light chain variable region polypeptide comprising a CDRL1, a CDRL2, and a CDRL3”.

In claim 40, the phrase “The method of claim 40, wherein” has been replaced with “The method of claim 39, wherein”.



In claim 42, the phrase “The method of claim 40, wherein” has been replaced with “The method of claim 39, wherein”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: with the examiner’s amendment the metes and bounds of claim 34 are clearly set forth.  Moreover, while claims 30 and 34, for example, could be rejected on the grounds of obviousness-type double patenting over at least claims 1 and 4 of U.S. Patent No.  9790280, such an ODP rejection has been pre-empted by the terminal disclaimer filed by applicant.  Furthermore, claims 40-42 are now proper dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 28 and 34 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30-33 and 39-42, directed to the process of using said allowable 

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4-3-18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/            Primary Examiner, Art Unit 1644